Citation Nr: 0012065	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-16 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to January 1975 
and from November 1975 to April 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a 30 percent evaluation 
for service-connected left knee osteoarthritis with mild left 
thigh atrophy.  


FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by limitation of flexion to 65-90 degrees, and 
limitation of extension to 0-5 degrees, with pain, weakness, 
fatigue and lack of endurance additionally limiting range of 
motion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service-connected left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (1999); DeLuca 
v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 23-97 (July 1, 
1997).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records show treatment 
including surgery for left knee osteochondritis dissecans, 
beginning in August 1976.  

In June 1977, the veteran filed an initial claim for VA 
benefits for service connection for a left knee disorder.  By 
rating decision in January 1978, the RO granted service 
connection for residuals of osteochondritis dissecans of the 
left knee with degenerative arthritis and atrophy of the left 
thigh.  A 10 percent evaluation was assigned, effective from 
April 27, 1977.  By rating decision in May 1991, the RO 
granted an increased evaluation of 20 percent, effective from 
December 26, 1990.  By rating decision in June 1994, the RO 
granted an increased evaluation of 30 percent, effective from 
February 19, 1993.  In October 1997, the veteran requested 
reevaluation of his service-connected left knee and thigh 
condition.  

A VA examination was conducted in January 1998.  The veteran 
reported that he had no surgeries since the original 
inservice operation on the left knee, but that knee 
replacement or fusion of the knee had been proposed by VA 
physicians, but were rejected by the veteran.  The veteran 
wore a knee brace at all times, including at night, and 
walked with the aid of a cane.  The examiner reported no 
episodes of dislocation or recurrent subluxations.  The 
veteran's gait was antalgic with a noticeable limp.  The 
examiner noted a well-healed eight-centimeter surgical scar 
on the latera knee.  No varicosities, peripheral edema, or 
effusion was shown.  Strength in the left knee was 2/5 in 
extension and flexion with fair effort.  The examiner noted 
that the veteran limited the effort due to pain.  

The examiner reported tenderness on palpation and crepitation 
on range of motion.  Measurement of the thighs was equal in 
both the right and left, but the examiner noted diminished 
muscle tone in the left quadriceps.  Range of motion testing 
(active/passive) of the left knee showed extension of 5/0 
degrees with mild pain, and flexion of 90/100 degrees with 
pain above 90 degrees on passive range of motion.  The 
veteran was able to squat to approximately 20 degrees and was 
able to walk only approximately five feet without reaching to 
hold onto an object for balance.  X-ray examination showed 
mild degenerative changes in the patellofemoral joint.  The 
examiner provided diagnoses of moderate to severe limitation 
of ability to ambulate secondary to chronic knee pain and 
obesity, limitation of range of motion of the left knee 
primarily in flexion secondary to pain, and osteoarthritis of 
the left knee.  

By letter, dated in December 1998, A.A.M., M.D. stated that 
the veteran's mobility was compromised by severe, chronic 
pain in the knees, despite normal X-ray examination.  

At a hearing before an RO hearing officer in January 1999, 
the veteran testified that he had constant pain and that his 
left knee disability affected his mobility, agility, and 
balance.  Transcript, p. 2.  He stated that his physicians 
indicated that surgery was not an option unless he lost 
weight.  Transcript, pp. 2-3.  The veteran's spouse testified 
that he wore a brace at night because of pain and reported 
that she had to help the veteran in and out of bed.  She 
stated that the veteran was unable to climb more than two or 
three stairs and could not drive.  Transcript, p. 4.  The 
veteran stated that he was last employed in 1981 and quit due 
to problems with his legs.  Transcript, p. 6.  He reported 
that the range of motion testing at the most recent 
VA examination caused him pain.  Transcript, p. 7.  

A VA fee basis examination was conducted in April 1999.  The 
veteran complained of severe left knee pain.  He stated that 
the pain had become progressively worse since the initial 
injury.  The examiner noted that the veteran required use of 
a cane for ambulation due to decreased range of motion of the 
knees and hips.  The veteran's gait was abnormal with a 
visible limp on the left leg.  Range of motion testing of the 
left knee revealed flexion of 75/140 degrees with pain 
starting at 65 degrees and extension to 0/0 degrees.  The 
examiner noted weakness on movement against strong 
resistance.  The examiner stated that pain, weakness, 
fatigue, and lack of endurance additionally limited the range 
of motion of the left knee.  Neurological examination showed 
no gross atrophy or sensory deficits and muscle strength was 
5/5.  X-ray examination of the left knee revealed 
post-surgical changes.  The examiner provided a diagnosis of 
service-connected residuals of osteochondritis dissecans of 
the left knee with degenerative arthritis and atrophy of the 
left thigh.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

In VAOPGCPREC 23-97, the General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, the General Counsel stated that if a 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or 5261, there is no 
additional disability for which a separate rating for 
arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997).

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(1998).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

Under the Schedule, the following evaluations are warranted 
for disabilities of the knee:
? Recurrent subluxation or lateral instability - 30 percent 
for severe, 20 percent for moderate, and 10 percent for 
slight, 38 C.F.R. § 4.71a, Diagnostic Code 5257; 

? Limitation of flexion - 30 percent for limitation to 15 
degrees, 20 percent for limitation to 30 degrees, 10 
percent for limitation to 45 degrees and a noncompensable 
evaluation for limitation to 60 degrees, 38 C.F.R. § 
4.71a, Diagnostic Code 5260;
? Limitation of extension - 50 percent for limitation to 45 
degrees, 40 percent for limitation to 30 degrees, 30 
percent for limitation to 20 degrees, 20 percent for 
limitation to 15 degrees, 10 percent for limitation to 10 
degrees, and a noncompensable evaluation for limitation to 
0 degrees, 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Degenerative arthritis is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is applied for each 
major joint affected by limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

On VA examinations in January 1998 and April 1999, the 
veteran's motion was limited to between 75 and 90 degrees of 
flexion and 0 to 5 degrees of extension.  The examiner in 
April 1999 noted that the veteran complained of pain at 65 
degrees of flexion.  The veteran's limitation of both flexion 
and extension does not warrant an evaluation in excess of 30 
percent under the Schedule.  The examiners noted no 
subluxation or instability.  Therefore, there is no basis in 
the record for a separate evaluation under that diagnostic 
code.  

Therefore, the Board must consider the factors enumerated by 
the Court in Deluca, to determine if the veteran's left knee 
disability warrants an evaluation in excess of 30 percent due 
to functional limitation.  The Board notes that the Schedule 
does not provide criteria for evaluations in excess of 30 
percent for instability or subluxation, or for limitation of 
flexion.  The VA examiner in April 1999 noted that pain, 
weakness, fatigue and lack of endurance additionally limited 
the veteran's range of motion of the left knee.  However, the 
record preponderates against a finding that the veteran's 
functional limitations are to the extent analogous to the 
criteria for an evaluation in excess of 30 percent.  An 
evaluation in excess of 30 percent for limitation of motion 
requires limitation of extension at more than 20 degrees.  
The VA examinations of record do not show limitations 
approaching such severe limitation of motion, even 
considering the veteran's complaints of pain, weakness, and 
fatigue.  In written argument of April 11, 2000, the 
representative requested consideration of an increased rating 
under 38 C.F.R. § 3.321(b)(1).  This matter, however, was not 
raised before or adjudicated by the originating agency.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
service-connected left knee disability is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

